DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10/159848. Although the claims at issue are not identical, they are not patentably distinct from each other because claim sets are directed towards a defibrillating sysftrem comprising electrode(s) and at least one processor configured to perform operations comprising of receiving cardiac data, i.e. an ECG signal, determining whether the patient is shockable, delivering treatment via the electrode(s), and causing to transmit, either during treatment or when treatment of the patient is complete, at least one of the treatment of said patient.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25-48 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Packer et al. (US 2012/0123324).

Packer et al.  discloses:

25. A defibrillating system (e.g., Fig 1A) for providing defibrillation treatment to a patient at a rescue scene, the defibrillating system comprising: electrode pads (e.g., element 108); a communication device (e.g., via the disclosed wireless transceiver of the tablet 116) configured to transmit data to another computing device located at the rescue scene; at least one processor configured to control operation of the electrode pads; and a memory storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising: receiving cardiac data indicative of a cardiac rhythm in a patient, the cardiac data representing an electrocardiogram (ECG) signal (e.g., via the disclosed defibrillator 112 that serves as a patient monitor via sensors); determining, based on the cardiac rhythm indicated in the cardiac data, whether the patient is shockable (e.g., via the disclosed step at box 148); identifying a portion of the ECG signal that is associated with a defibrillation treatment for being delivered to the patient; causing the defibrillation treatment to be delivered to the patient via the electrode pads; receiving chest compression data, and health status data of the patient, the health status data comprising at least a representation of the identified portion of the ECG signal associated with the defibrillation treatment; and causing the communication device to transmit to the other computing device located at the rescue scene, either during treatment of the patient or when treatment of the patient is completed, at least one of: the chest compression data, or the health status data {e.g., [0025]-[0028], [0036]-[0039], [0050]-[0053] & (Figs 1AB & Fig 5}].

26.  The defibrillating system of claim 25, wherein the communication device is configured to transmit the at least one of: the chest compression data, or the health status data to the other computing device located at the rescue scene during treatment of the patient {e.g., [0050]-[0056]}.

27. The defibrillating system of claim 26, wherein the communication device is configured to transmit the chest compression data to the other computing device located at the rescue scene during treatment of the patient (e.g., [0026]-[0028] & [0050]-[0056]).

28. The defibrillating system of claim 26, wherein the communication device is configured to transmit the health status data to the other computing device located at the rescue scene during treatment of the patient  (e.g., [0038]-[0041]).

29. The defibrillating system of claim 25, wherein the communication device is configured to transmit the at least one of: the chest compression data, or the health status data to the other computing device located at the rescue scene when treatment of the patient is completed (e.g., [0026]-[0028] & [0050]-[0056]).

30. The defibrillating system of claim 29, wherein the communication device is configured to transmit the at least one of: the chest compression data, or the health status data to the other computing device located at the rescue scene in response to receiving an input from a user of the defibrillating system (e.g., [0026]-[0028] & [0050]-[0056]).

31. (N The defibrillating system of claim 25, wherein the communication device is configured to transmit the at least one of: the chest compression data, or the health status data to the other computing device located at the rescue scene in response to receiving a signal from the other computing device (e.g., [0026]-[0028] & [0050]-[0056]).


32.  The defibrillating system of claim 25, wherein the chest compression data comprises one or more of: a depth of chest compressions, a rate of chest compressions, a duration of chest compressions, a duration of ventilations, or an indication of a continuity of chest compressions (e.g., [0050]-[0056]).

33. The defibrillating system of claim 25, wherein the health status data comprises one or more of: a vital sign of the patient, a pulse of the patient, blood pressure of the patient, respiration rate of the patient, a SpO level of the patient, CO² data of the patient, information associated with the patient’s cardiac rhythm, and an ECG trace of the patient (e.g., [0030] & [0047]).

34. The defibrillating system of claim 33, wherein the ECG trace of the patient includes the identified portion of the ECG signal (e.g., [0026]-[0028] & [0050]-[0056]).

35. The defibrillating system of claim 25, further comprising: a display interface (e.g., via the disclosed display of the defibrillator 112 that matches the display of the tablet 116) configured to display a representation of the identified portion of the ECG signal associated with the defibrillation treatment (e.g., [0030]-[0031])

36. The defibrillating system of claim 25, wherein the identified portion of the ECG signal is of a predetermined length of time having a start time and an end time based on a time associated with the defibrillation treatment (e.g., [0069]-[0071]).

37. The defibrillating system of claim 25, wherein the operations further comprise: associating each of multiple portions of an ECG signal with a corresponding treatment event (e.g., [0070]-[0073]).

38. The defibrillating system of claim 37, wherein the operations further comprise: identifying multiple treatment events associated with the defibrillation treatment of the patient; and transmitting, to the other computing device located at the rescue scene, data comprising a representation of a particular portion of the ECG signal associated with a particular one of the multiple treatment events.

39. The defibrillating system of claim 38, further comprising a display interface configured to: display identifiers of at least two of the treatment events; receive a user selection of one of the treatment events that are displayed; and display a representation of a particular portion of the ECG signal associated with the treatment event that is selected (e.g., [0077]-[0078]).

40. The defibrillating system of claim 25, further comprising: a detector configured to detect when a portion of the defibrillator system is disconnected from the patient (e.g., [0078]-[0079] & [0085]).

41. The defibrillating system of claim 25, further comprising a cable connection to couple to the other computing device, wherein the communication device is configured to communicate with the other computing device by the cable connection (e.g., [0081]-[0082]).

42. The defibrillating system of claim 25, wherein the communication device comprises a short-range wireless connection, and wherein the communication device is configured to communicate with the other computing device by the short-range wireless connection (e.g., [0039] & [0082]).

43. The defibrillating system of claim 42, wherein the short-range wireless connection comprises Bluetooth communication (e.g., [0039] & [0082]).

44. The defibrillating system of claim 25, the operations further comprising: configuring the at least one of the chest compression data and the health status data for communication using a secure communications protocol; and transmitting, by the communication device, the at least one of the chest compression data and the health status data using the secure communications protocol (e.g., [0082]-[0084]).

45.  The defibrillating system of claim 25, wherein one or more of the electrode pads, the communication device, the at least one processor, and the memory form at least a portion of an automated external defibrillator (e.g., [0025]-[0027]), [0083]-[0085] & (Fig 1)

46. The defibrillating system of claim 25, wherein the portion of the ECG signal is associated with cardiac pathology data indicative of a cardiac pathology represented by the ECG signal, the cardiac pathology comprising one or more of pulseless electrical activity (PEA), ST-elevation myocardial infarction (STEMI), ventricular arrhythmia, atrial arrhythmia, and preeclampsia, and wherein a display interface is configured to present the pathology data in association with the ECG signal (e.g., [0070]-[0072] & (Fig 2B)}.

47.  The defibrillating system of claim 25, further comprising a display interface configured to present treatment events in chronological order with a brief description of each treatment event (e.g., [0070]-[0072] & (Fig 2B)}.


48. The defibrillating system of claim 25, further comprising a display interface configured to present an indication of a mode switch (e.g., [0070]-[0072] & (Fig 2B)}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792